Citation Nr: 1737463	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2013, and in excess of 50 percent after April 23, 2013.

2.  Entitlement to an effective date earlier than May 13, 2010, for the award for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2017 rating decision granted an increased 50 percent rating for PTSD effective from April 23, 2013.  Appellate jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.  Although a February 2017 supplemental statement of the case incorrectly identified the effective date for the increased 50 percent rating as April 23, 2012, the Board finds the matter to be harmless error and that the Veteran is not prejudiced by appellate review of his claims.

In his July 2017 appellate brief the Veteran also asserted that a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU) was warranted.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case is most appropriately addressed as part of the increased rating issue on appeal.  


FINDINGS OF FACT

1.  Prior to April 23, 2013, the Veteran's PTSD was manifested by no more than an occupational and social impairment due to mild symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  For the period between April 23, 2013, to March 8, 2016, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, weekly panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  For the period after March 8, 2016, the Veteran's PTSD is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

4.  The evidence demonstrates that the Veteran's original PTSD claim was filed on May 13, 2010, and that service connection has been established effective from that date.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD prior to April 23, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 50 percent for PTSD during the period from April 23, 2013, to March 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an increased 70 percent rating for PTSD after March 8, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an effective date earlier than May 13, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran contends that his PTSD is more severe than represented by the present 10 percent and 50 percent evaluations.  In correspondence received by VA on May 13, 2010, the Veteran requested entitlement to service connection for PTSD.

VA treatment records show that an initial PTSD assessment in March 2009 the Veteran reported that he slept well, was not suicidal, and did not think he had much of a problem.  The examiner's impression was PTSD with minimal symptoms.  It was noted he declined any sort of intervention or medications.  An April 2010 psychiatric consult noted he reported increased PTSD and depression symptoms including nightmares of traumatic events, flashbacks, insomnia, anxiety, panic attacks, social phobia, fear of being in crowds and talking to large groups, irritability and anger problems, increased startle reflex, hypervigilance, low motivation and apathy, and avoidant behavior.  He denied any suicidal or homicidal ideation.  The examiner noted he was alert and oriented times four and that his speech was normal.  His affect was blunted and his mood was depressed and anxious.  His thought process was coherent and organized.  There was no evidence of mania or psychosis.  His insight and judgment were adequate.  The examiner provided diagnoses of PTSD, depressive disorder, and insomnia.  A GAF score of 52 was assigned.

VA examination in August 2010 included diagnoses of chronic PTSD, alcohol abuse in sustained full remission, and polysubstance abuse in long-term sustained full remission.  A GAF score of 60 due to PTSD was provided.  The examiner noted there was no evidence of impairment in thought processes or communication ability nor evidence of delusions, hallucinations, or inappropriate behavior.  It was noted the Veteran stated he had daily suicidal thoughts, but that he denied any current plan or intent.  He indicated he had not had any homicidal thoughts, plans, or intent.  He evidenced ability to maintain minimal personal hygiene.  He was oriented to person, place, and time.  There was some impairment in short-term memory and concentration and just slight impairment in his long-term memory.  He did not engage in obsessive or ritualistic behavior and his rate and flow of speech was appropriate.  

The Veteran reported experiencing on average six or seven panic attacks per year.  His mood was characterized by mild anxiety and he had some impairment in impulse control with difficulty controlling his temper at times.  He reported difficulty falling asleep and averaged only four to five hours or sleep per night.  The examiner noted the Veteran's PTSD made it more difficult for him to develop and maintain close interpersonal relationships.  He demonstrated a moderate impairment in social functioning as a result of his PTSD and currently demonstrated mild impairment in occupational functioning.  The examiner found his PTSD signs and symptoms decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that he was presently employed full-time as a technology specialist in Federal Civil Service.  His current salary was $84,550 per year and received a $2,000 performance bonus as a result of his last performance evaluation. 

VA treatment records dated in October 2010 included a diagnosis of PTSD and a GAF score of 59.  The examiner noted the Veteran's grooming was normal and that he was alert and oriented times four.  His speech was normal.  His affect was restricted and his mood was mildly anxious but overall euthymic.  His thought process was coherent and organized.  There was no evidence of mania or psychosis.  Suicidal and homicidal ideation was denied.  His insight and judgment were adequate.  

In his September 2011 notice of disagreement the Veteran reported, in essence, that he was fully employed only because he was ability to work from home.  He stated he was a social introvert and could not speak in public or operate around crowds.  He reported he used medication for nightmares, sleep impairment, and anxiety.  He had no friends, other than his spouse, and was unable to engage with other people.  He also described having had problems with his employment due to his discomfort working in South Dakota at a site that caused him to recall traumatic experiences from Bosnia and due to a disagreement with his supervisor.  

VA treatment records dated April 23, 2013, noted the Veteran complained of increased stress associated with his job and having taken leave to care for his son who had a psychotic disorder and had blinded himself traumatically.  Mental status examination revealed the Veteran was alert and oriented times three and well groomed.  Psychomotor activity was normal and speech was normal in rate, volume, and production.  Cognition was intact and thought process was goal directed with a normal flow of ideas.  Thought content was normal and there was no evidence of delusions or hallucinations.  The Veteran denied any suicidal ideation, but reported he was angry enough to kill his boss, who lived in another state, with no intent to seek him out.  His mood was dysphoric and his affect was depressed and distraught.  His insight and judgment were good.  

The examiner noted that the Veteran had been employed full-time with the Federal Government since active service and worked remotely as an information technology (IT) specialist, but that his employer had not been supportive and told him he could not move to Minnesota where his son was psychiatrically hospitalized.  It was noted he was a college graduate and had completed course for a doctorate in information technology, but had to drop out to care for his son in the past year.  He had separated from his spouse two years earlier.  The examiner provided diagnoses of PTSD and major depressive disorder and assigned a GAF score of 55.  

VA examination on March 8, 2016, included diagnoses of PTSD, other specified depressive disorder, and social anxiety disorder.  The examiner noted that there was some overlap of depressive disorder symptoms with the depressive symptoms of PTSD, but that his social anxiety disorder and fear of public speaking were not likely secondary to PTSD.  It was noted, in essence, that peer-reviewed data did not demonstrate a causal relationship between the two disorders.  The examiner found the impairment was best described as an occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and/or mood.  The level of impairment attributable to each diagnosis could not be differentiated.  It was noted that the he reported he had quit his Federal Government job in December 2013 and moved to Arizona, and that he working part-time as a technology consultant approximately 25 hours per week.  He reported he was enrolled in a doctoral program in learning technology and had completed his master's degree.  He stated he had completed his coursework in 2014 and that the topic approved for his dissertation was related to his last job.  He stated he could not concentrate to work on his dissertation and that he had lost interest in the topic.  

The examiner noted symptoms actively applicable to the diagnoses included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, near-continuous panic or depression affecting the ability to function independently appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  The examiner also noted behavioral observations during the interview including that the Veteran was alert and oriented to time, person, and place.  His appearance and grooming were unremarkable.  His affect was mostly flat, but he became more animated when talking about his experiences in Bosnia.  His statements were logical, coherent, relevant, and organized.  Psychotic symptoms were neither observed nor reported.  His ability to understand and follow instructions, to retain instructions and sustain concentration, and to perform simple tasks were considered to be not impaired.  His ability to sustain concentration to task, persistence, and pace was considered to be mildly impaired with the impairment attributable to the combined effects of PTSD and depression.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered to be markedly impaired.  His ability to accept supervision was considered to be moderately impaired and his ability to accept criticism was considered to be markedly impaired due to PTSD.  His ability to work in groups was considered to be profoundly impaired due to his social anxiety disorder.  His ability for impulse control in the work setting was considered to be mildly impaired due to PTSD. 

Based upon the evidence of record, the Board finds that prior to April 23, 2013, the Veteran's PTSD was manifested by no more than an occupational and social impairment due to mild symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Although records show that VA examinations in April 2010 and August 2010 and GAF scores indicative of a moderate PTSD disability, the August 2010 VA examination report is found to be persuasive that the Veteran's PTSD resulted in no more that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  That examination is found to have been based upon a more thorough review of the existing evidence and to be more consistent with the overall evidence of record, including evidence demonstrating that the Veteran had been able to maintain substantially gainful federal employment and to have been accepted into a graduate school program.  It was noted that the Veteran had some impairment in short-term memory, slight impairment in long-term memory, had on average six or seven panic attacks per year, had mild anxiety and some impairment in impulse control, had difficulty falling asleep and averaged only four to five hours or sleep per night, and had difficulty developing and maintain close interpersonal relationships; however, the examiner specifically found his PTSD had resulted in only a moderate impairment in social functioning and a mild impairment in occupational functioning.  

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.  Here, the available VA medical reports are adequate and persuasive, and the evidence demonstrates that the assigned 10 percent rating is appropriate.  The evidence is not indicative of an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to April 23, 2013.  Entitlement to a rating in excess of 10 percent prior to that date is not warranted.

The Board also finds that the evidence demonstrates that during the periods from April 23, 2013, to March 8, 2016, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, weekly panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The April 23, 2013, VA treatment report demonstrates that the Veteran experienced increased symptoms associated with job conflict, marital problems, and medical issues involving his son and that the examiner assigned a GAF score indicative of a moderate PTSD disability.  A mental status examination at that time revealed he was alert and oriented, well groomed, speech was normal, cognition was intact, and thought process was goal directed.  Although the Veteran reported he was angry enough to kill his boss, there was no indication of intent or plan.  He was depressed and distraught, but his insight and judgment were good.  

The Board further finds it significant that the April 2013 VA examiner noted that the Veteran had been employed full-time working remotely and that his employment difficulty was shown to have resulted from conflict associated with the Veteran desire to move to Minnesota where his son was psychiatrically hospitalized.  It was also noted that he was a college graduate and had completed courses for a doctorate in information technology only having dropped out to care for his son.  There was no probative evidence demonstrating an occupational and social impairment due to PTSD symptoms that had resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this period.  In fact, the Veteran is shown to have been functioning well in spite of his personal problems , that his decision to leave his employment in December 2013 was voluntary, and that he completed course work in his doctoral program in 2014.  The totality of evidence simply does not support the assignment of rating in excess of 50 percent for the period between April 23, 2013, to March 8, 2016.

The Board finds, however, that the evidence demonstrates that after March 8, 2016, the Veteran's PTSD is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner noted the Veteran was only working part-time as a technology consultant approximately 25 hours per week and reported he had lost interest in his dissertation topic.  The examiner specifically found his ability to sustain concentration to task, persistence, and pace was only mildly impaired due to the combined effects of PTSD and depression.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered to be markedly impaired, his ability to accept supervision was moderately impaired, and his ability to accept criticism was considered to be markedly impaired due to PTSD.  His ability for impulse control in the work setting was considered to be mildly impaired due to PTSD.  However, there is no probative evidence that his PTSD causes a total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, entitlement to an increased 70 percent rating, but no higher, effective from March 8, 2016, is warranted.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities, specifically his PTSD.  He is shown to have voluntarily left his federal employment in approximately December 2013 and to have completed course work in his doctoral program in 2014.  He is shown to be currently employed part-time as a technology consultant approximately 25 hours per week.  VA examination in March 2016 included diagnoses of PTSD, other specified depressive disorder, and social anxiety disorder, but found that the Veteran's social anxiety disorder and fear of public speaking were not likely secondary to PTSD.  The examiner found his psychiatric disability was best described as an occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and/or mood.  His ability to understand and follow instructions, to retain instructions and sustain concentration, and to perform simple tasks were considered to be not impaired.  His ability to sustain concentration to task, persistence, and pace was considered to be mildly impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered to be markedly impaired.  His ability to accept supervision was considered to be moderately impaired and his ability to accept criticism was considered to be markedly impaired.  His ability for impulse control in the work setting was considered to be mildly impaired due to PTSD.

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  Service connection is established for PTSD (50 percent), left shoulder impingement with calcified tendonitis (10 percent), thoracic spine strain (10 percent), neck strain and mild disc narrowing with spurring at C6-7 (10 percent), history of right ankle fracture (10 percent), left status-post bunionectomy with history of left great toe fracture (10 percent), status-post right bunionectomy (10 percent), tinnitus (10 percent), right knee patellofemoral syndrome (0 percent), left knee patellofemoral syndrome (0 percent), and right ear hearing loss (0 percent).  The combined service-connected disability rating is 80 percent.

Nevertheless, the evidence demonstrates the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  It is acknowledged that the Veteran has a psychiatric disability that has resulted in some marked impairment his ability to work with other.  However, he is shown to be presently employed and working approximately 25 hours per week as a technology consultant with no indication that this is marginal employment or was provided to him in a protected environment.  While he is shown to be working less than full-time and is demonstrated to have a marked difficulty working with others, he is also shown to have previously functioned at a high degree while completing his doctoral course work during times of personal stress.  It also seems rather clear that he can function in employment if can work independently.  His skill set, work history, and education all support a finding that he can work an independent setting and that finding employment in such a field/setting  is obtainable. The Board also notes that the Veteran has not asserted that his other service-connected disabilities have impacted his employability and that no such impairment is demonstrated by the evidence of record.

As such, the Veteran is found to be capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities.  The degree of occupational impairment due to his service-connected disabilities are found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to a TDIU is not warranted.

Earlier Effective Date

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Ca. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2016); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  VA law provides that a failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002). 

VA records show that the Veteran filed his original PTSD claim for compensation on May 13, 2010.  A September 2010 rating decision established service connection effective from May 13, 2010.  The Veteran contends that an earlier effective date earlier is warranted, in essence, because he was not aware his problems were due to PTSD and because subsequent treatment providers indicated its onset during service after his return from Bosnia.  He does not contend, and the evidence does not otherwise indicate, that he had filed an earlier claim for any psychiatric disorder.  VA records show he submitted applications for VA service connection benefits in December 2004 and July 2008, but neither PTSD nor any other acquired psychiatric disorder were included as an identified or claimed disability related to service.  

Based upon the evidence of record, the Board finds the Veteran's original PTSD claim was filed on May 13, 2010.  Service connection has been established effective from that date.  Although the available evidence shows the Veteran received VA treatment including for PTSD in March 2009, there is no evidence of any earlier claim for VA compensation benefits nor may statements provided during treatment be accepted as raising any such claim.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (rejecting the argument that "medical records can be an informal claim").  There is no basis in applicable law for an earlier effective date for his PTSD.  As there is no evidence of any earlier claim in this case, the appeal must be denied.  

In conclusion, an effective date earlier than May 13, 2010, is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD prior to April 23, 2013, is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD during the period from April 23, 2013, to March 8, 2016, is denied.

Entitlement to an increased 70 percent rating for PTSD after March 8, 2016, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than May 13, 2010, for the award for service connection for PTSD, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


